Citation Nr: 1109567	
Decision Date: 03/10/11    Archive Date: 03/24/11

DOCKET NO.  06-03 627A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for a disability manifested by musculoskeletal pain due to undiagnosed illness.

3.  Entitlement to service connection for a disability manifested by neurological symptoms in the lower extremities due to undiagnosed illness.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active service from November 1984 to April 1985, and from April 1986 to March 1994.  

These matters come before the Board of Veterans' Appeals (BVA or Board) from a February 2005 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Montgomery, Alabama, which denied claims for service connection for sleep apnea, "musculoskeletal pain (also claimed as neck, bone, and muscle pain)," and numbness of the outer legs.  

In order to construe the claims as broadly as possible, the Board has characterized the issues as stated on the cover page of this decision.


FINDINGS OF FACT

1.  Sleep apnea was not caused or aggravated by service.

2.  The Veteran does not have an undiagnosed disability manifested by musculoskeletal pain, or neurological symptoms in the lower extremities, due to his service.  


CONCLUSIONS OF LAW

1.  Sleep apnea was not incurred in or aggravated by the Veteran's active military service.  38 U.S.C.A. §§ 1110, 1131, 1137, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

2.  An undiagnosed disability manifested by musculoskeletal pain, and/or neurological symptoms in the lower extremities, were not incurred in or aggravated by the Veteran's active military service.  38 U.S.C.A. §§ 1110, 1117, 1131, 1137, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The Veteran asserts that service connection is warranted for sleep apnea, and an undiagnosed disability manifested by musculoskeletal pain, and neurological symptoms in the lower extremities.  

The Board initially notes that in December 2009, the Board remanded these claims.  The Board directed that the Veteran's service treatment reports be obtained, followed by readjudication of the claims.  In January 2010, the Veteran's service treatment reports were obtained, and the Veteran was sent another letter in compliance with the Veterans Claims Assistance Act of 2000.  In December 2010, the claims were readjudicated.  Under the circumstances, the Board finds that there has been substantial compliance with the its remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  

Service connection is warranted if it is shown that a veteran has a disability resulting from an injury incurred or a disease contracted in active service, or for aggravation of a preexisting injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service-connected disability compensation may be paid to (1) a claimant who is "a Persian Gulf veteran"; (2) "who exhibits objective indications of chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in paragraph (b) of [38 C.F.R. § 3.317]"; (3) which "became manifest either during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011"; and (4) that such symptomatology "by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis."  Signs or symptoms which may be manifestations of undiagnosed illness include, but are not limited to: fatigue, signs or symptoms involving the skin, muscle or joint pain, neurologic signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system, and gastrointestinal signs or symptoms.  38 C.F.R. § 3.317(a), (b).  

For purposes of this section, a qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): (A) An undiagnosed illness; (B) The following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms: (1) Chronic fatigue syndrome; (2) Fibromyalgia; (3) Irritable bowel syndrome; or (4) Any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness; or (C) Any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. 1117(d) warrants a presumption of service-connection.  38 C.F.R. § 3.317(a)(2)(i).  

For purposes of this section, the term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).  For purposes of this section, "objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  For purposes of this section, disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).  

By definition, section 1117 only provides compensation for symptoms of a chronic disability that have not been attributed to a "known clinical diagnosis."  38 C.F.R. § 3.317(a)(1)(ii); Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006) ("The very essence of an undiagnosed illness is that there is no diagnosis."); Gutierrez v. Principi, 19 Vet. App. 1, 10 (2004) (a Persian Gulf War veteran's symptoms "cannot be related to any known clinical diagnosis for compensation to be awarded under section 1117"); 60 Fed. Reg. 6660, 6665 (Feb. 3, 1995) ("The undiagnosed illness provisions of Public Law 103-446, as implemented by § 3.317, were specifically intended to relieve the unique situation in which certain Persian Gulf War veterans found themselves unable to establish entitlement to VA compensation because their illnesses currently cannot be diagnosed."). 

The term "Persian Gulf veteran" means a veteran who served on active service in the Southwest Asia theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317(d)(1).  The Southwest Asia theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317(d)(2).  

The Veteran's discharge (DD Form 214) shows that his awards include the Southwest Asia Service Medal, and the Kuwait Liberation Medal, and indicates that he served in Southwest Asia from October 1990 to April 1991.  Therefore, he is shown to meet the criteria for a Persian Gulf veteran.  See 38 C.F.R. § 3.317(d) (2010).  

The Veteran's service treatment records include a medical evaluation board report (MEB), dated in November 1993, and associated documents, show that the Veteran was determined to be unfit for duty due to complaints of bilateral knee symptoms, with a diagnosis of chondromalacia of the patella, left knee, and bilateral retropatellar pain syndrome.  

The Board notes that there are no service treatment reports from the Veteran's first period of active duty, and no non-service medical reports that are dated between the Veteran's first and second periods of active duty.  In addition, service connection is currently in effect for bilateral knee disabilities, and gastroesophageal reflux disease.  To the extent that one of the issues on appeal is for "musculoskeletal pain," this issue has been construed not to include knee pain, because to assign two, separate compensable ratings for the same disability would be in violation of the rule of pyramiding.  See 38 C.F.R. § 4.14 (2010); VAOPGCPREC 9-04, 69 Fed. Reg. 59990 (2005).  

As for the post-second-period of active duty medical evidence, it consists of VA and non-VA reports, dated between 1994 and 2006.  This evidence includes private treatment reports which show that the Veteran underwent left knee surgery in 1997 and 1998, and treatment for a left index finger injury in 2003.  A June 2004 VA examination report shows complaints that included a four-to-five year history of low back pain, often accompanied by radiation to the left lower extremity.  The relevant diagnosis noted lumbar spine strain.  VA progress notes show that beginning in September 2004, the Veteran complained of a two-week history of aching muscles, and "persistent pain from the top of his head to the back of his knees," as well as snoring and irregular breathing while sleeping, hot flashes, and dizziness.  He was noted to be obese, to not have any muscle atrophy, and to have intact strength.  The assessments noted myalgias of uncertain etiology, and MS (musculoskeletal) pain, elevated liver function tests, muscle spasm, back pain, "tobacco abuse and ETOH (alcohol) use," a history of OA (osteoarthritis), and possible sleep apnea.  A December 2004 report notes complaints of a six-year history of back pain, with negative X-rays of the cervical and lumbar spine in November 2004.  The impression was chronic neck and back pain of probable musculoskeletal origin.   A May 2005 report notes complaints of symptoms that included neck and back pain, and left numbness, since January 1995.  Reports, dated beginning in June 2005, show treatment for psychiatric symptoms, and complaints of difficulty sleeping, with Axis I diagnoses that included adjustment disorder not otherwise specified with anxiety, mood disorder not otherwise specified, and insomnia, and impressions that included sleep apnea, and rhinitis.  

A VA general medical examination report, dated in January 2005, shows that the Veteran complained of a four-year history of back pain that went from his cervical spine to his low back, as well as muscle pain, and some bilateral numbness of the outer leg.  An EMG (electromyogram) was noted to show L4-L5 radiculopathy of mild to moderate severity.  The diagnoses noted cervical spine strain, lumbar strain, lumbar radiculopathy, and degenerative joint disease of the knees.  

A statement from H.S.L., received in January 2005, shows that the author asserts that she is a licensed practical nurse, that she has known the Veteran most of his life, that within the last six months he has lost weight, and she has seen him exhibiting signs of musculoskeletal pain.  

A statement from T.A.L., received in January 2005, shows that the author essentially asserts that the Veteran has had numbness of the left leg, nightmares, snoring, and "unexplained problems with his neck, head, and back," since at least 2000.  

Although the Veteran has not asserted that he had any relevant symptoms during service, the Board will first discuss the possibility of service connection on a direct basis.  See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004) (when determining service connection, all theories of entitlement, direct and secondary, must be considered).  

With regard to the claim for musculoskeletal pain, VA generally does not grant service connection for symptoms which have not been associated with trauma or a disease process.  See e.g., Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."); dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  However, there are some disabilities in the rating code which could be considered exceptions to this.  See e.g., 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2010) (lumbosacral and cervical strain).  

The Veteran's service treatment reports do not show any relevant treatment.  Therefore, a relevant chronic condition is not shown during service.  See 38 C.F.R. § 3.303(a).  The earliest medical evidence to show any of the claimed conditions is dated in 2004.  This is a period of about 10 years following service.  This lengthy period without treatment is evidence that there was not a continuity of symptomatology, and it weighs against the claims on a direct basis.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Furthermore, there is no competent evidence to show that sleep apnea, back pain (to include a disorder of the cervical or lumbar spine), or numbness of a lower extremity, is related to the Veteran's service.  Accordingly, the Board finds that the preponderance of the evidence is against the claims on a direct basis, and that the claims must be denied.  See 38 C.F.R. § 3.303.   

With regard to all claims and the application of 38 C.F.R. § 3.317, there is no competent evidence to show that the Veteran has any of the claimed symptoms due to an undiagnosed illness, or a medically unexplained chronic multisymptom illness.  The medical evidence shows that the Veteran has been diagnosed with a number of relevant disorders, to include sleep apnea, cervical spine strain, lumbar strain, and lumbar radiculopathy.  See Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006) (the very essence of an undiagnosed illness is that there is no diagnosis).  In this regard, the Board has considered notations in a November 2004 VA progress note, stating that the Veteran's filing of a claim for Gulf War syndrome was discussed.  However, this statement is afforded no probative value, as it was written by a social worker, it does not discuss the criteria at 38 C.F.R. § 3.317, and it is not shown to have been based on a review of the Veteran's C-file, or any other detailed and reliable medical history.  See Neives-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444, 448- 49 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  In addition, given the lack of any corroborative medical evidence to show that the Veteran has ever been found to have an undiagnosed illness, the Board finds that this evidence is insufficient to warrant a grant of any of the claims.  The Veteran therefore is not shown to have a "qualifying chronic disability" involving the claimed symptoms.  See 38 C.F.R. § 3.317(a)(2)(i).  Accordingly, the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 are not applicable.  Based on the foregoing, the Board finds that the preponderance of the evidence is against the claims, and that the claims must be denied on any basis.  

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence weighs against the claims, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

With regard to the Veteran's own contentions, and the lay statements, a layperson is generally not capable of opining on matters requiring medical knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In adjudicating a claim, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  

The issues on appeal are based on the contentions that sleep apnea, back pain (to include pain of the cervical and lumbar spine), and numbness of a lower extremity, were caused by service, and/or are due to an undiagnosed illness.  The Veteran has not asserted that he began having any relevant symptoms during service.  To the extent that he may assert that he had relevant symptoms after service at some point, his statements are competent evidence to show that he experienced these symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  

However, competency of evidence must be distinguished from the weight and credibility of the evidence, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence; if the Board concludes that the lay evidence presented by a veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to a veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  

In summary, the Veteran and laypersons do not have the requisite skills, knowledge, or training, to be competent to provide a diagnosis for sleep apnea, cervical spine strain, lumbar strain, and lumbar radiculopathy, or to state whether any of these conditions were caused by service, or to state whether he has any of the claimed symptoms due to an undiagnosed illness.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In this regard, while the Board acknowledges that the absence of any corroborating medical evidence supporting his assertions does not render his statements incredible in and of itself, such absence is for consideration in determining credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of a veteran's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (noting that lay evidence can be competent to establish a diagnosis when a layperson is competent to identify the medical condition).  In this case, the Veteran's service treatment reports and post-service medical records have been discussed.  Sleep apnea, and disorders of the spine, to include radiculopathy to the lower extremities, are first shown no earlier than about 10 years after separation from service, and there is no competent opinion of record in support of any of the claims.  Given the foregoing, the Board finds that the service treatment reports, and the post-service medical evidence, outweigh the Veteran's contentions and the lay statement to the effect that he has sleep apnea, back pain (to include the cervical and lumbar spine), and/or numbness of a lower extremity, that are related to his service. 

Accordingly, the Board finds that the preponderance of the evidence is against the claims, and that the claims must be denied.  

The Board has considered the applicability of "benefit of the doubt" doctrine, however, the record does not demonstrate an approximate balance of positive and negative evidence as to warrant the resolution of these matters on that basis.  38 U.S.C.A. § 5107(b).  


II.  The Veterans Claims Assistance Act of 2000

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in November 2004 and January 2010.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims file.  The RO has obtained the Veteran's available service treatment reports, and VA and non-VA medical records.  The Veteran does not claim to have had any relevant symptoms during service, nor is such treatment for such symptoms shown; he has been afforded an examination, and he was not (and is not) shown to have an undiagnosed illness involving any of the claimed symptoms.  With regard to his relevant diagnosed conditions, to include sleep apnea, cervical spine strain, lumbar strain, and lumbar radiculopathy, none of these conditions are shown earlier than 2004, which is about 10 years after separation from service, and there is no competent evidence to show that any of these disorders are related to his service.  Therefore, etiological opinions are not required.  See also 38 C.F.R. § 3.159(c)(4) (2010); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Simply stated, the Board finds that the service and post-service medical record provides evidence against these claims.  The Board concludes, therefore, that decisions on the merits at this time do not violate the VCAA, nor prejudice the appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). 


ORDER

Entitlement to service connection for sleep apnea is denied.

Entitlement to service connection for a disability manifested by musculoskeletal pain due to an undiagnosed illness is denied.

Entitlement to service connection for a disability manifested by neurological symptoms in the lower extremities due to an undiagnosed illness is denied.




____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


